739 F.2d 484
84-2 USTC  P 9724
Hans BOTHKE, Plaintiff-Appellant,v.FLUOR ENGINEERS AND CONSTRUCTORS, INC., et al., Defendants,andW.J. Terry, Defendant-Appellee.
No. 81-5457.
United States Court of Appeals,Ninth Circuit.
Aug. 3, 1984.

Hans Bothke, in pro. per.
Jonathan S. Cohen, John Dudeck, Jr., Washington, D.C., for defendant-appellee.
Before WRIGHT, KENNEDY, and BOOCHEVER, Circuit Judges.

ORDER

1
Following our opinion in Bothke v. Fluor Engineers, et al. and W.J. Terry, 713 F.2d 1405, certiorari was granted by the Supreme Court, --- U.S. ----, 104 S. Ct. 3566, 82 L. Ed. 2d 867.  On July 2, 1984, that Court vacated the judgment and remanded to this court for further consideration in light of Davis v. Scherer, 468 U.S. ----, 104 S. Ct. 3012, 82 L. Ed. 2d 139 (1984).


2
The cause is now remanded to the district court for the purpose of determining whether Terry is qualifiedly immune in accordance with the standards set forth in Davis v. Scherer.


3
Unless plaintiff-appellant Bothke can meet the burden of showing a violation of constitutional rights that were clearly established at the time of the conduct at issue, the district court will enter a judgment of dismissal.